Citation Nr: 1324578	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  09-04 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for Crohn's disease.

2.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1974 to December 1983.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran filed a notice of disagreement with regard to the initial rating for PTSD assigned, and a November 2012 rating decision increased the initial rating to 70 percent for PTSD.  Although an increased rating was granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned nor has the appellant withdrawn his appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) was also listed in the September 2008 statement of the case.  However, entitlement to a TDIU was granted by the RO in a November 2012 rating decision, before the case was certified to the Board.  As such that issue has been resolved, and the matters before the Board then concerns only the appropriate schedular evaluation to be assigned for PTSD and whether new and material evidence has been submitted to reopen a claim for service connection for Crohn's disease.

The Virtual VA electronic claims file has been reviewed; a review of the documents in such file reveals that they are duplicative or irrelevant to the issues on appeal. 

The issue of an initial rating in excess of 70 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for Crohn's disease was last denied in a July 2000 decision.  It was held essentially that there was no record of treatment in service for Crohn's disease, and the evidence failed to show that the Veteran's Crohn's disease began in or was related to an event during active service.  The Veteran did not appeal that decision or submit new and material evidence within one year of the rating decision.

2.  The evidence received since the July 2000 denial, by itself or when considered with the previous evidence of record, is cumulative and redundant of the evidence previously of record and does not provide a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The July 2000 rating decision is final.  New and material evidence has not been received to reopen a claim of entitlement to service connection for Crohn's disease.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in an April 2004 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A December 2006 letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The case was last adjudicated in April 2013, and any defect as to timing of notice is harmless, non-prejudicial error.  Dingess/Hartman, 19 Vet. App. 473. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA examination reports, and VA and private treatment records.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Relevant Laws and Regulations

The Veteran appeals the denial to reopen the claim of entitlement to service connection for Crohn's disease.  The Veteran has asserted that his Crohn's disease had its onset during service or, in the alternative, was caused by his service-connected PTSD.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is generally "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Analysis

In this case, the record reflects that the Veteran was denied entitlement to service connection for Crohn's disease and gastroenteritis in a July 1988 rating decision.  The evidence of record at the time included the Veteran's service treatment records, the report of a May 1988 VA examination, and private medical records showing findings of duodenal ulcer and Crohn's disease in September and October 1986.  

The July 1988 rating decision noted that the Veteran's service treatment records included treatment for gastroenteritis in August 1982, a gastroenteritis assessment in 1981, and vomiting in 1980.  The basis for the July 1988 rating decision was that gastroenteritis in service was acute, with no evidence of Crohn's disease until 3 years after separation from service.
 
A review of the Veteran's service treatment records shows that the Veteran was treated in January 1981 for gastroenteritis.  He reported nausea, vomiting, and diarrhea after eating two hot dogs from the "roach coach."  In August 1982 the Veteran was again treated for gastroenteritis.  He reported symptoms of nausea, vomiting, diarrhea, and tenderness in the abdominal area.

In May 1988 the Veteran was afforded a VA examination.  The Veteran reported that his symptoms first began in 1981, and that he experienced cramping and nausea, and that he was being treated by a private physician for this condition currently.  The examiner diagnosed the Veteran with Crohn's disease based on his reported history.

Although notified of the denial, the Veteran did not initiate an appeal of the July 1988 rating decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2012).  The RO's 1988 denial of the claim is therefore final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105. 

In April 2000 the Veteran submitted a request to reopen claim of entitlement to service connection for Crohn's disease.  The Veteran submitted private medical records from January 1994 to March 2000 which showed continued treatment for Crohn's disease.  In a July 2000 rating decision, VA declined to reopen the claim of entitlement to service connection for Crohn's disease and gastroenteritis because no new and material evidence had been submitted which showed that Crohn's disease had begun in service or had a relationship to service.  Although notified of the denial, the Veteran did not initiate an appeal of the April 2000 rating decision, and this decision is also final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

In January 2004 the Veteran again submitted a claim to reopen the issue of entitlement to service connection for Crohn's disease.  In August 2004 the RO denied the claim on the basis that the Veteran had not submitted any new and material evidence.  

Since the last final denial, the Veteran has submitted additional private treatment records which show that he has continued to receive treatment for Crohn's disease.  In July 2002 the Veteran was diagnosed with a lower gastrointestinal bleed and Crohn's disease.  A May 2003 endoscopy showed narrowing involving the distal small bowel consistent with Crohn's disease.  In June 2004 the Veteran reported feeling epigastric fullness with nausea and vomiting several times a month.  A June 2005 esophagogastroduodenoscopy also showed that the Veteran had a duodenal stenosis causing mild obstruction and ulcerated narrowing.  

On a January 2006 pain questionnaire submitted to the Social Security Administration (SSA), the Veteran stated that he was diagnosed with Crohn's disease in 1986, but had stomach problems for 4-5 years prior to that.  He wrote that flare-ups of this disease cause severe cramping and occasional intestinal bleeding and vomiting, and the flare-ups last for approximately 2-3 days.

In March 2006 the Veteran was given an independent internal medicine evaluation for his claim for SSA benefits.  The examiner confirmed the diagnosis of moderate Crohn's disease, but did not discuss the disease's etiology or date of onset.

In April 2013 the Veteran was afforded a VA examination to determine whether his Crohn's disease was caused by his service-connected PTSD.  The Veteran reported that in the service he threw up green bile which he believed to be due to a virus, but in 1986 he was diagnosed with Crohn's disease.  He reported symptoms of cramps, vomiting, weight loss, nausea, and diarrhea.  The examiner reviewed the claims file and performed Complete Blood Count (CBC) testing.  The examiner diagnosed the Veteran with Crohn's disease, noted that there was no indication in the Veteran's medical records of a correlation between Crohn's disease and PTSD, and opined that Crohn's disease was less likely than not related to PTSD because Crohn's disease is an inflammatory bowel disease caused from inflammation of the bowel mucosa, with no relation to psychological stress.

On review of the record, the Board has determined that new and material evidence to reopen the claim for service connection for Crohn's disease has not been received.  The Veteran's claim for service connection was previously denied on the basis that the evidence failed to establish that Crohn's disease had its onset during active duty service or is otherwise related on an event or injury in service. 

The evidence received since the last final denial consists of private medical records, VA medical records, and the report of a VA examiner.  None of the above evidence, however, provides any competent medical evidence establishing that the Veteran's Crohn's disease began during service or that there is any relationship between his current Crohn's disease and service or PTSD.  While the record now contains additional records documenting treatment of Crohn's disease, this evidence is wholly cumulative, as a current diagnosis of Crohn's disease had already been established prior to July 2000.

Although the Veteran has submitted statements which further describe his symptoms of gastric distress, such statements are cumulative, as he only continues to assert that he has a current stomach disorder, specifically Crohn's disease, which had its onset in service and has been a chronic problem since service.  The Federal Circuit has held that, according to the plain language of the regulation, evidence that is merely cumulative of other evidence in the record cannot be new and material, even if that evidence had not previously been presented to the Board.  See Anglin v. West, 203 F. 3d 1343, 1347 (Fed. Cir. 2000).  Thus, even though the Veteran has submitted additional records discussing his treatment for Crohn's disease and further asserted that his stomach problems began in service and continued since that time, the evidence is essentially duplicative of evidence submitted in the past.

Furthermore, while the Veteran has asserted a new theory of entitlement by alleging that his Crohn's disease was caused by PTSD, which he incurred in service, separate theories in support of a claim for a particular benefit are not equivalent to separate claims, and a final denial on one theory is a final denial on all theories.  As such, new and material evidence is still necessary to reopen a claim for the same benefit asserted under a different theory.  Velez v. Shinseki, 23 Vet. App. 199, 206 (2009).  Simply proffering a new theory of entitlement (without substantiation) does not constitute new and material evidence by itself.  As the April 2013 examiner found that there was no relationship between the Veteran's PTSD and Crohn's disease, there is no new and material evidence which would allow a reopening of the claim on the basis that it is secondary to his PTSD. 

In sum, because the evidence received since the last final decision is cumulative of the evidence already of record and does not provide a reasonable possibility of substantiating the claim, the Veteran has not submitted new and material evidence.  Thus, the Board concludes that new and material evidence has not been presented, and the claim is not reopened.


ORDER

New and material evidence has not been received; as such, the application to reopen the claim of entitlement to service connection for Crohn's disease is denied. 


REMAND

The Veteran is also claiming entitlement to an initial rating in excess of 70 percent for PTSD.  

A review of the record reveals that the Veteran has been receiving regular psychiatric treatment through the VA hospital system.  At his April 2013 VA psychiatric examination, the Veteran stated that he had been receiving treatment at the Loma Linda VA Medical Center, but then switched to receiving treatment 1-2 times a month in Los Angeles.  The Veteran's VA treatment records show regular psychiatric counseling at the Los Angeles Ambulatory Care Center, part of the VA Greater Los Angeles Healthcare System.  However, the current record contains only VA treatment records from November 2001 to May 2007 and June 2008 to September 2008.  No additional records are either in the paper claims file or Virtual VA, and they are not otherwise available to the Board at this time.  Additionally, some of the VA treatment records currently included in the claims file contain the notation "See Dr. Strack's Notes" under Axis V of the Diagnosis section, and no global assessment of functioning score is listed.  However, a review of the record reveals that neither these notes nor any of the corresponding global assessment of functioning scores has been associated with the claims file or Virtual VA, and they are also not available to the Board.

Records generated by VA facilities that may have an impact on the adjudication of a claim are constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Veteran's psychiatric treatment records during the period on appeal clearly have the potential to impact the evaluation of his current claim, and such records are therefore directly relevant to the issue on appeal and should be associated with the claims file.  See 38 U.S.C.A. § 5103A(a), (b), (c); 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain from the VA Loma Linda Healthcare System and the VA Greater Los Angeles Healthcare System and affiliated facilities all outstanding, pertinent records of psychiatric treatment of the Veteran from May 2007 to June 2008 and since September 2008.  Additionally, treatment notes from the Veteran's treating psychologist at the Los Angeles Ambulatory Care Center, Dr. Strack, should be acquired, if possible, for the entire period on appeal. 

The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) for requesting records from Federal facilities.  All records received should be associated with the claims file.

2.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the benefit requested may be granted.  If not, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


